        Case 1:21-cv-11124-DJC Document 17-19 Filed 08/02/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


COXCOM, LLC, d/b/a COX
COMMUNICATIONS,

                Plaintiff,

        v.                                            Case No. 1:21-cv-11124-DJC
SUPER TOWERS, INC. and
WNAC, LLC,

                Defendants.



                                    [PROPOSED] ORDER

CASPER, J.                                                                      August __, 2021

        Plaintiff CoxCom, LLC’s Motion for Declaratory Judgment is hereby GRANTED as

follows:

        (a)     This Court finds that Defendants were required to have Mission Broadcasting, Inc.

assume and agree to the WNAC Agreement as part of the sale of the WNAC-TV broadcast

television station.

        (b)     The terms of the WNAC Agreement remain in full force and effect until 11:59 p.m.

Eastern Standard Time on February 23, 2023, or until further order of this Court.

        (c)     Cox does not infringe upon WNAC’s copyright by continuing to retransmit the

WNAC broadcast signal under the terms of the WNAC Agreement.

        (d)     Defendants shall indemnify and hold harmless Cox against any third-party claims,

liability, causes of action, and costs (including reasonable attorneys’ fees) arising from, or in

connection with, Defendants’ breach of the WNAC Agreement.

        SO ORDERED.
Case 1:21-cv-11124-DJC Document 17-19 Filed 08/02/21 Page 2 of 2




                             Denise J. Casper
                             United States District Judge




                                2
